DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application claims priority to Provisional application 62/985,681, filed March 5, 2020.
Information Disclosure Statement

3.	The Information Disclosure Statements filed on May 25, 2021 and December 17, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Objections
4.	Claim 22 is objected to because of the following informalities:
Re claim 22, line 1: replace, “The security tag assembly of any one of claims 19” with --The security tag assembly of claim 19--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 6 recites the limitation “the rectangular profile”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-15, 17-19, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckert et al (2015/0287299), hereafter Eckert.
	With respect to claims 1, 5-8, 13, 14, 17-19, and 23, figure 1 illustrates a security device 1 which can be attached to a merchandise item for the prevention of theft of the item in a retail setting (paragraph 0033). The security tag includes a holder 3, a flexible attachment member 7 (which includes side 9); a holder body 3 defining a central cavity for holding a security tag 1. As can be seen in figure 2, the holder body including a pair of angled wings on opposed ends of the holder body, the angled wings being oriented to cooperate with a portion of the outer periphery of product that is non-flat (see figure 1 – the shoe is non-flat), the angled wings extending rearward of a back of the holder body, the holder body including a rear opening in the back thereof for extension of a push button therethrough and further illustrates the holder body being generally . See figure 18 and paragraph 0106.
	With respect to claim 2, figures 1 and 2 illustrate the security tag holder wherein the attachment member and holder body are formed as an integral unit from a continuous piece of material. Also see figure 12.
	With respect to claims 3 and 12, Eckert discloses in paragraph 0118, the flexible attachment member is a continuous unbroken flexible ring (the strips may extend all the way around the merchandise item or be hooped).	
	With respect to claim 4, Eckert discloses in paragraph 0055, the flexible attachment member is formed from silicone.

	With respect to claim 11, figures 18 and 19 illustrate the security tag holder wherein the holder body has a pair of front openings formed in a front of the holder body, the front being opposite the back, the central cavity being formed between the front and the back, the pair of front openings being separated by a support strip extending between opposed sides of the holder body.
	With respect to claim 22, Eckert discloses in paragraph 0019, the security tag assembly wherein the security tag is removably secured within the holder body of the security tag holder.
Allowable Subject Matter
9.	Claims 15, 16, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Eckert teaches a security tag holder including a flexible attachment member and a holder body defining a central cavity for holding a security tag, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 15, 16, 20, and 21 of the present claimed invention. Specifically, prior art fails to teach the claimed security tag holder wherein the first sidewall portion includes a first inward extending retaining lug, the first inward extending retaining lug being rearwardly offset from the first inward extending retaining flange forming an axial attachment gap therebetween; and the second sidewall portion includes a second 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 reference sited..
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
February 25, 2022